Third District Court of Appeal
                                 State of Florida

                           Opinion filed August 23, 2017.
          Not final until disposition of timely filed motion for rehearing.
                                ________________

                                 No. 3D17-1721
                           Lower Tribunal No. 15-11645
                               ________________


                                Haviva Halpert,
                                     Petitioner,

                                         vs.

                                 Pavel Naporko,
                                    Respondent.


     On Petition for Writ of Certiorari from the Circuit Court for Miami-Dade
County, Daryl E. Trawick and Marcia Del Ray, Judges.

      Nancy A. Hass, P.A. and Nancy A. Hass (Hollywood); Sandy T. Fox, P.A.
and Sandy T. Fox, for petitioner.

      Pazos Law Group , P.A. and Nadia Pazos (Weston), for respondent.


Before SUAREZ, LAGOA, and FERNANDEZ, JJ.

      SUAREZ, J.

      Following review of the petition for writ of common law certiorari, it is

ordered that said petition is hereby dismissed for lack of jurisdiction. Specifically,
the petitioner has failed to demonstrate irreparable harm. Millennium Diagnostic

Imaging Ctr., Inc. v. State Farm Mut. Auto. Ins. Co., 129 So. 3d 1086, 1089 (Fla.

3d DCA 2013) (“A party seeking certiorari relief must demonstrate that the trial

court's order depart[s] from the essential requirements of law, resulting in

irreparable harm that cannot be adequately remedied on final appeal.”); Stockinger

v. Zeilberger, 152 So. 3d 71, 73 (Fla. 3d DCA 2014) (“The establishment of

irreparable harm is a condition precedent to invoking certiorari jurisdiction.”).




                                          2